El Juez Asociado Sr. Hernández
emitió la opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Antonio López contra sentencia de la Corte de Distrito de Humacao, que le condena en causa por perjurio á la pe-na de un año de prisión, con trabajos forzados, en la Peni-tenciaria de San Juan y al pago de las costas.
El Fiscal de dicha Corte con fecha 20 de Agosto del año ppdo. presentó acusación que firmó y juró contra Antonio López, la cual está concebida en los términos siguientes:
‘‘Jín nombre y por la autoridad del Pueblo de Puerto Rico. El Pueblo de Puerto Rico contra. Antonio López. — En la Corte de Distrito de Uunracao á veinte de Agosto 'de 1904. — IE1 Fiscal formula acu-sación contra Antonio-López, .por el delito de perjurio, (Felouy), co-metido como signe: Allá por el día 26 de Ju-lio de este comente año, en la -ciudad -de Huma-cao, Capital del Distrito de Humacao, ante la Corte dfe Distrito del mismo nombre, siendo Juez de ella el Hon. James A. Erwin, y celebrándose el j-uicio oral de la causa seguida por el Pueblo de Puerto Rico vs. Mlanuel Estrada -por el delito die asesi-nato en segundo grado, eomp-a-réeió como testigo del Pueblo de Puer-to Rico el acusado Antonio Lopez, que fué debidamente juramentado ante dicho Juez y Corte por el Secretario Don Jesus L. Pereyó quien tenía capacidad legal pava tomar juramento, á fin de que dijera la verdad, toda la verdad y nada más -que la verdad en su declara-ción .- Que habiéndose suscitado la cuestión con respecto á si vió á Estrada irse sobre su víctima ó á éste sobre Estrada así como tam-bién se vió alguna arma á alguno de ellos, que el acusado Antonio López entonces allí entre otras cosas declaró á sabiendas, falsa, volun-taria y maliciosamente que uo le vió armas á nadie ni que ninguno sacara un cuchillo, siendo así que en verdad vió al referido Estrada sacar un cuchillo é irse sobre su víctima y tirarle con dicha arma, por lo que el mencionado acusado Antonio Lopez á *577sabiendas, falsa, voluntaria y malicio,sámente cometió el cielito de perjurio. Este hecho es contrallo á la Ley y á la paz y dignidad del Pueblo de Puerto Rico. ”
Con tal acusación por base se procedió á la celebración del juicio ante el Jurado, por haberlo solicitado así el reo; y después de oídas las pruebas y las alegaciones orales he-chas por las partes, el Jurado previamente instruido por el Juez dictó veredicto de culpabilidad, habiendo sido con-denado Antonio López en los términos ya expresados.
Contra la sentencia pronunciada interpuso López re-curso de apelación y su abogado, ante esta Corte Supre-ma ha alegado como fundamentos de dichos recursos los siguientes:
1. — La infracción del artículo 117 del Código Penal, por cuanto no existe entre la declaración prestada por Antonio López ante el Juzgado de Paz de la ciudad y la que rindió en el juicio la contradicción esencial que exige’ el artículo citado para que se cometa en el delito de perjurio.
2. — Infracción del artículo 243 en relación con el 245 del Código de Enjuiciamiento Criminal, puesto que al de-clarar el acusado como testigo en el juicio donde se come-tió el perjurio, el Pisca! no le hizo presente que en otra ocasión había hecho manifestaciones distintas, ni le puso de manifiesto la declaración que había prestado un año antes en el Juzgado de Paz de Caguas al instruirse la cau-sa contra Manuel Estrada por el delito de asesinato en se-gundo grado.
3. — Infracción de la sección 16 de la Ley Orgánica para proveer temporalmente de Rentas y un Gobierno Civil á la Isla de Puerto Rico y para otros fines, pues la acusa-ción no se'ha formulado en nombre de los “ Estados Uni-dos de América viz. él Presidente de los Estados Unidos. ’ ’
ISTo existe la infracción alegada del artículo 117 del Có-digo Penal, pues según aparece del record, Antonio López *578declaró bajo juramento ante el Juzgado de Paz de Caguas “que Estrada pedía con insistencia que se le despachase á él y esto dió lugar á que Caraballo en tono de broma le llamara imprudente, continuando ambos en una discusión en el mismo sentido, hasta que súbitamente sacó el prime-ro un cuchillo yéndose encima del último y tirándole con él y entonces Acosta y Caraballo le quitaron el arma con que ya había herido al último produciéndole una hemorra-gia tan intensa que falleció á los pocos minutos. ’ ’ Entre esa declaración y la que prestó Antonio López, bajo jura-mento también, al celebrarse contra Manuel Estrada el juicio por el delito de asesinato en segundo grado, existen contradicciones sobre hechos esenciales, como lo revela el exámen comparativo de ambas declaraciones; y siendo una verdad, es claro que López al faltar á ella, no obstan-te el juramento prestado, cometió el delito de perjurio que define y pena el art. citado.
Por lo que atañe á los artículos 243 245 del Código de Enjuiciamiento Criminal que también se suponen infrin-gidos, son aplicables al caso en que se trata de impugnar la veracidad de un testigo; pero el cumplimiento de aque-llos no es un requisito necesario para la prueba del delito de perjurio, cuya prueba consiste en la demostración por medios legales de que el acusado, habiendo jurado testifi-car, declarar, deponer ó certificar la verdad ante cual-quier Tribunal, funcionario ó persona competente, en cualquiera de los casos en que la Ley permite tomar tal juramento, declaró ser cierto cualquiera hecho esencial, conociendo su falsedad, pues esos y no otros son los ele-mentos integrantes del delito de perjurio, según el artícu-lo 217 del Código Penal.
En cuanto á la infracción de la sección 16 de la Ley Or-gánica para proveer temporalmente de Rentas y un Go-bierno Civil á la Isla de Puerto Rico y para otros fines, tal infracción no fué alegada oportuamnente como reparo á *579la acusación, y por tanto no entramos á discutirla y resol-verla.
Por las razones expuestas procede sea confirmada la sentencia apelada, con las costas del recurso también á cargo de la parte apelante.

Gonfirmada.

Jueces concurrentes: Sres. Presidente-Quiñones y Aso-ciados, Figueras, MacLeary y Wolf.